United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Woodland Hills, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1381
Issued: October 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal of the December 18, 2007 merit decision
of the Office of Workers’ Compensation Programs, finding that she did not sustain an injury on
October 18, 2007, and a March 3, 2008 nonmerit decision denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury on October 18, 2007 in the
performance of duty; and (2) whether the Office properly denied appellant’s request for a merit
review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 19, 2007 appellant, then a 53-year-old city letter carrier, filed a traumatic
injury claim alleging that on October 18, 2007 she experienced pain in her back, legs and back
side after picking up a heavy tray of mail and bending while dividing mail into empty trays. She
stopped work on October 19, 2007 and returned to work on November 17, 2007.

Appellant submitted an October 18, 2007 form designating Dr. Scott A. Baden, a Boardcertified orthopedic surgeon, as her attending physician. In an October 19, 2007 medical report,
Dr. Baden stated that appellant sustained a lumbosacral strain. He opined that she was
temporarily totally disabled from October 19 until November 2, 2007. A November 6, 2007
report of a physician whose signature is illegible stated that appellant sustained de Quervain’s
tenosynovitis and herniated nucleus pulposus of the lumbosacral spine. Appellant was released
to return to work on November 7, 2007 with restrictions.
By letter dated November 16, 2007, the Office advised appellant that the evidence
submitted was insufficient to establish her claim. It addressed the additional factual and medical
evidence she needed to submit within 30 days. The Office also requested that the employing
establishment respond to her allegations. It further requested a copy of her position description
and physical requirements, and an explanation of how her actual duties varied from the official
position description. The employing establishment was afforded 30 days to submit the requested
information. It did not respond within the allotted time period.
On November 16, 2007 Dr. Baden stated that appellant’s right de Quervain’s
tenosynovitis and right carpal tunnel syndrome were employment related.
In a December 5, 2007 letter, appellant requested an extension to submit a medical report
from Dr. Baden as he was out-of-town and she could not obtain an appointment until
December 17, 2007. She stated that she received an epidural to treat the swelling in her back.
By decision dated December 18, 2007, the Office denied appellant’s claim on the
grounds that the medical evidence of record failed to establish that she sustained an injury
causally related to the October 18, 2007 employment incident.
The Office subsequently received Dr. Baden’s December 4, 2007 form report. Dr. Baden
reiterated his prior diagnosis of de Quervain’s tenosynovitis. He stated that appellant could work
eight hours per day, five days per week with restrictions.
By letter dated January 28, 2008, appellant requested reconsideration. In a November 7,
2007 report, Dr. Baden provided a history that he initially evaluated appellant on May 21, 2007
regarding her complaint of bilateral wrist pain. He stated that, during his October 19, 2007
examination, appellant complained of increasing right wrist pain for which she filed a workers’
compensation claim. Appellant received cortisone injections and physical therapy and was
prescribed medication. Dr. Baden reevaluated her on November 2, 2007 and she received a
cortisone injection in the right wrist. He stated that, in the interim, she had sustained a lumbar
spine injury for which she filed a workers’ compensation claim and that she was temporarily
totally disabled. Dr. Baden diagnosed a lumbar spine strain. Appellant advised him that her
duties as a letter carrier required simple grasping four hours per day, driving a vehicle six hours
per day, continuous lifting 10 pounds, and pulling and pushing one hour per day. Dr. Baden
stated that it was known that repetitive upper extremity activities could cause and/or contribute to
the development of carpal tunnel syndrome and de Quervain’s tenosynovitis. He opined that the
repetitive upper extremity activities performed by appellant caused and contributed to her right
carpal tunnel syndrome and de Quervain’s tenosynovitis.

2

By decision dated March 3, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it neither raised substantive legal questions nor included new
and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.7 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.8

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 2.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Charles E. Evans, 48 ECAB 692 (1997).

3

ANALYSIS -- ISSUE 1
The record supports that on October 18, 2007 appellant picked up a heavy tray of mail
and bent while dividing mail into empty trays in the back of a truck. The Board, however, finds
that the medical evidence is insufficient to establish that the accepted employment incident
caused a back or leg injury.
Dr. Baden’s October 19, 2007 report diagnosed a lumbar strain and found that appellant
was temporarily totally disabled from October 19 to November 2, 2007. The November 6, 2007
report of a physician whose signature is illegible stated that appellant sustained de Quervain’s
tenosynovitis and herniated nucleus pulposus of the lumbosacral spine. Appellant was released
to return to work on November 7, 2007 with restrictions. This evidence, however, fails to
address whether the diagnosed conditions were caused or contributed to by the October 19, 2007
employment incident.
On November 16, 2007 Dr. Baden stated that appellant’s right de Quervain’s
tenosynovitis and right carpal tunnel syndrome were employment related. However, Dr. Baden
did not provide any medical rationale explaining how or why the diagnosed conditions were
caused by the accepted employment incident.9 The Board notes that the claim on appeal pertains
to appellant’s claim of a low back and leg injury. Therefore, this evidence is not relevant to the
October 18, 2007 incident.
Appellant did not submit sufficient medical evidence to establish a causal relationship
between her back and leg conditions and the accepted October 18, 2007 employment incident.
The Board finds that there is insufficient rationalized medical evidence of record to establish that
appellant sustained an injury in the performance of duty on October 18, 2007. Therefore, she has
failed to meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,10
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.11 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.12 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for

9

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

10

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.606(b)(1)-(2).

12

Id. at § 10.607(a).

4

review of the merits. Evidence that repeats or duplicates evidence already in the case record has
no evidentiary value and does not constitute a basis for reopening a case.13
ANALYSIS -- ISSUE 2
By letter dated January 28, 2008, appellant disagreed with the Office’s December 18,
2007 decision and requested reconsideration. The issue in the case is whether appellant
sustained an injury causally related to the October 18, 2007 employment incident. This is a
medical question.
On November 7, 2007 Dr. Baden provided a history of his treatment of appellant’s
bilateral wrist condition and medical treatment. He reviewed a history that she subsequently
sustained a lumbar spine injury and that she was temporarily totally disabled. Dr. Baden also
diagnosed a lumbar spine strain. Appellant advised him that her duties as a letter carrier required
simple grasping four hours per day, driving a vehicle six hours per day, continuous lifting 10
pounds, and pulling and pushing one hour per day. Dr. Baden noted that it was known that
repetitive upper extremity activities could cause and/or contribute to the development of carpal
tunnel syndrome and de Quervain’s tenosynovitis. He opined that appellant’s repetitive upper
extremity activities caused and contributed to her right carpal tunnel syndrome and
de Quervain’s tenosynovitis. However, this evidence is not relevant to the issue of whether
appellant sustained a back or leg injury due to the October 18, 2007 employment incident.
Dr. Baden did not address the relevant issue of whether appellant’s back condition was caused by
the accepted employment incident. The Board has held that the submission of evidence which
does not address the particular issue involved in the case does not constitute a basis for reopening
the claim.14 His comments regarding her upper extremity conditions are not relevant to this
claim.
Dr. Baden’s December 4, 2007 report stated that appellant sustained de Quervain’s
tenosynovitis and that she could work eight hours per day, five days per week with restrictions.
However, as this evidence is not relevant to her claim for a back or leg injury it does not require
reopening appellant’s claim for further merit review. Dr. Baden did not address that appellant
sustained back and leg injuries causally related to the October 18, 2007 employment incident.
His report is not relevant to the issue in this case.15
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.16

13

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

14

D. Wayne Avila, 57 ECAB 642 (2006).

15

Id.

16

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

5

CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury on
October 18, 2007 in the performance of duty. The Board further finds that the Office properly
denied appellant’s request for a merit review of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2008 and December 18, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

